Citation Nr: 0319426	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-00 960	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in which the RO denied entitlement 
to service connection for a heart condition.  

In an October 2002 decision, the Board denied entitlement to 
service connection for a heart condition.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending at the Court, the veteran's representative notified 
the Court that the veteran had died in March 2003.  
Accompanying the notification was a copy of the veteran's 
death certificate.  In a May 2003 Order, the Court vacated 
the Board's October 2002 decision and dismissed the veteran's 
appeal in accordance with Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).


FINDINGS OF FACT

1.  In an August 2000 rating decision the RO denied 
entitlement to service connection for a heart condition.

2.  The Board issued a decision in October 2002 which denied 
entitlement to service connection for a heart condition.

3.  The veteran died in March 2003.

4.  In a May 2003 order the Court vacated the Board's October 
2002 decision and dismissed the veteran's appeal. 



CONCLUSION OF LAW

The August 2000 RO rating decision, and all subsequent 
decisions regarding the veteran's entitlement to service 
connection for a heart condition, are vacated and his appeal 
is dismissed.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in March 2003, while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104.  In accordance with this precedent, the Court 
vacated the Board's October 2002 decision and dismissed the 
appeal in May 2003.  The veteran's appeal to the Board has 
become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its August 2000 rating decision 
and any subsequent decision regarding the issue of 
entitlement to service connection for heart disease, and the 
veteran's appeal is dismissed.



		
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


